Citation Nr: 0810558	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-32 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) from March 4, 2004, to July 
30, 2006.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from July 31, 2006.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to November 
1963.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2005 
(PTSD) and February 2006 (TDIU) issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The June 2005 decision granted service 
connection for PTSD, and assigned a 30 percent disability 
rating, effective from March 4, 2004.  

In an August 2006 statement of the case the RO increased the 
rating assigned for PTSD to 50 percent, effective from July 
31, 2006.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

As the veteran has essentially perfected an appeal to the 
initial rating assigned following the grant of service 
connection for PTSD the Board has characterized this issue in 
accordance with the decision of the Court in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (appeals from original 
awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since 
the effective date of the grant of compensation.

In March 2008, a Veterans Law Judge from the Board granted 
the veteran's motion to advance the case on the Board's 
docket.


FINDINGS OF FACT

1.  For the period from March 4, 2004, to July 30, 2006, the 
preponderance of the probative evidence shows that the 
veteran's PTSD was not manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  From July 31, 2006, the preponderance of the probative 
evidence shows that the veteran's PTSD has not been 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

3.  The veteran's service connected PTSD alone does not 
render him unemployable.


CONCLUSIONS OF LAW

1.  From March 4, 2004, to July 30, 2006, a rating in excess 
of 30 percent for PTSD was not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
(Code) 9411 (2007).

2.  From July 31, 2006, a rating in excess of 50 percent for 
PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Code 9411.

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.341, 4.15, 4.16, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Court in Vazquez-Flores v. Peake, No. 05-0355 (Vet. App. 
Jan. 30, 2008), spoke only to cases of entitlement to an 
increased rating.  Because there is a distinction between 
initial rating claims and increased rating claims, Vazquez-
Flores is not for application with respect to initial rating 
claims as notice requirements are met when the underlying 
claim for service connection is substantiated. Consequently, 
there is no need to discuss whether VA met the increased duty 
to notify standard as enunciated in Vazquez-Flores in claims 
of entitlement to a higher initial rating nor is there a need 
to remand initial rating claims for remedial notice pursuant 
to Vazquez-Flores.

With respect to the claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in August 2005 of the information and evidence needed 
to substantiate and complete the claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  The 
record shows that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Factual Background

The veteran essentially contends that the severity of his 
PTSD symptoms warrant the assignment of higher ratings for 
each of the two respective periods of time at issue.  He also 
claims that a total disability evaluation based on individual 
unemployability due to service connected disorders benefits 
should be awarded as he last worked in 1995.  See VA Form 21-
8940, dated in July 2005.

In January 2004, the veteran was seen by John C. Lindgren, 
M.D.  The appellant reported having daily nightmares, 
intrusive thoughts, nightly distressing dreams, frequent 
flashbacks, distress at triggers which reminded him of prior 
trauma, avoidance, estrangement, severe sleep disturbance, 
memory problems, hypervigilence, and depression.  He endorsed 
a history of panic, anxiety, and frequent visual 
hallucinations and illusions.  

Mental status examination revealed the veteran to be 
cooperative and pleasant.  He dressed normally, and was soft 
spoken.  He was depressed, anxious, and had a restricted and 
blunted affect.  No hallucinations or delusions were noted 
during the examination.  His judgment and insight were judged 
to be fair.  The examiner opined that because of PTSD the 
veteran was unable to sustain work or social relationships.  
The examiner considered the appellant to be permanently and 
totally disabled, and unemployable.  The diagnosis was severe 
PTSD.  The veteran was noted to suffer from several other 
disorders to include cardiac disease, and arthritis.  A 
global assessment of functioning (GAF) score of 30 was 
assigned.

In June 2004, the veteran was afforded a VA PTSD 
examination.  No previous VA psychiatric evaluation was 
indicated.  A notation to a private psychiatric evaluation 
conducted in January 2004, which included a diagnosis of PTSD 
with a Global Assessment of Functioning (GAF) of 30 was 
included.  The veteran reported to the examination in causal 
clothing, and displayed good grooming and personal hygiene.  
Eye contact, mannerisms, and facial expressions were all 
normal.  His mood was described as euthymic with full effect.  
Mental status examination showed the veteran to be alert and 
well oriented, with normal speech.  No impairment of thought 
processes or communication was evident.  The examiner also 
noted that no disturbance in memory or attention.  The 
examiner further commented that the veteran managed 
activities of daily living independently as well as the 
taking of certain medications.  The veteran was experiencing 
some social isolation.  PTSD, described as mild, was 
diagnosed.  A GAF score of 65 was included.  

Private psychiatric-based treatment records are on file.  A 
September 2004 treatment record includes clinical findings 
reflective of normal dress.  There was evidence of severe 
anxiety and depression, and a restricted affect.  There were 
no hallucinations, or suicidal or homicidal ideation.  
Judgment and insight were judged to be fair.  A record dated 
in October 2004 includes findings of normal dress and speech.  
There was evidence that the veteran had an anxious mood, 
restricted affect, and a slightly slowed thought process.  
There were no hallucinations or delusions, and no suicidal or 
homicidal ideation.  Judgment and insight were opined to 
range from fair to poor.  A December 2004 record included 
findings similar to that reported in October 2004.  A 
February 2005 treatment record of normal dress, anxious mood, 
restricted affect, linear thought process, no hallucinations 
or delusions, no suicidal or homicidal ideation, and fair 
judgment and insight.

A May 2005 private medical record notes complaints of panic 
attacks one to two times a week, nightmares four to five 
times a week, and flashbacks one to two times a month.  The 
veteran was also reported to be hypervigilent and to suffer 
from intrusive thoughts.  He was noted to rarely socialize 
with friends and family.  He was noted to be forgetful, and 
to complain of hallucinations.  A GAF score of 35 was 
provided.  A July 2005 private record showed similar 
findings; a GAF score of 35 was included.  

The Board notes that some of the private medical records were 
prepared by a licensed practical nurse.  

The report of a June 2005 VA PTSD examination shows that the 
veteran exhibited signs of confusion.  PTSD was diagnosed, 
and a GAF score of 65, like in June 2004, was provided.  

On July 31, 2006, the veteran was afforded a VA PTSD 
examination.  He complained of nightmares and trouble 
sleeping.  He also reported having intrusive thoughts, and 
being anxious, easily startled, hypervigilent as well as 
uncomfortable in crowds.  The veteran denied suicide attempts 
and panic attacks.  No inpatient treatment was reported.  The 
appellant reported seeing a private psychiatrist.  The 
veteran reportedly was required to continuously use nasal 
oxygen.  He was noted to have been a minister following his 
military service and that he retired about 10 years earlier.  
The veteran had friends, but due to his poor health mostly 
just stayed around his home.  He tried to go to church when 
he was able.  The examiner described the veteran's physical 
health as poor.  He was also able to have social interactions 
but limited recreational and leisure pursuits.  

Mental status examination showed the veteran to be alert, 
cooperative, and pleasant.  He used a cane, and nasal oxygen.  
No loose associations or flight of ideas were present.  The 
veteran's mood was calm and affect appropriate.  The veteran 
did admit to nightmares and intrusive thoughts.  No homicidal 
or suicidal ideation or intent was present.  Further, no 
impairment of thought processes or communication was present.  
The veteran was noted to be short-tempered.  There were no 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  The veteran was oriented times three.  
Memory was adequate.  Insight, judgment, and intellectual 
capacity were all described as adequate.  PTSD was diagnosed, 
and a GAF score of 52 was provided.  Heart disease, recent 
congestive heart failure, and glaucoma were also diagnosed.  
The examiner commented that the veteran's physical health had 
obviously deteriorated since his last examination.  To this, 
the use of continuous nasal oxygen was again noted.  The 
veteran's nightmares and hypervigilence had similarly 
increased in frequency and severity.  The examiner added that 
the veteran's increased psychiatric symptoms together with 
his physical problems would render the veteran incapable of 
employment (either sedentary or active).  

Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  Id.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.

The global assessment of functioning score reflects the level 
of psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).

A total rating based on individual unemployability (TDIU) is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person is so 
disabled that he is precluded from following a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15.

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may nevertheless be 
assigned where the schedular rating for the service-connected 
disability is less than 100 percent when it is found that the 
service-connected disabilities alone are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340, 3.341, 4.16; Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).

The service-connected disabilities must be so severe as to 
produce unemployability, in and of themselves, without regard 
to unemployability attributable to age of the veteran or to 
other disabilities for which service connection has not been 
granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Analysis

Increased Ratings

After considering all of the evidence of record, including 
the above-referenced VA PTSD examination reports dated in 
June 2004, June 2005, and July 31, 2006, as well as the 
above-discussed private medical records, the Board finds that 
the veteran's PTSD did not warrant a rating in excess of 30 
percent at any time from March 4, 2004, to July 30, 2006, nor 
is a rating in excess of 50 percent warranted from July 31, 
2006.  

In this regard, between March 4, 2004, to July 30, 2006, the 
medical evidence of record fails to demonstrate that the 
criteria set out in 38 C.F.R. § 4.130, Code 9411, and 
necessary for the assignment of a 50 percent or higher 
rating, were met.  Of particular note, review of the June 
2004 and June 2005 VA PTSD examination reports reveals that 
the examiner did not, on either occasion, find that the 
veteran suffered from any of the above-listed symptoms 
necessary for the assignment of a 50 percent rating.  The 
examiner indicated that she had fully reviewed the claims 
file in conjunction with the examinations.  Further, a GAF 
score of 65 was provided on each occasion.  A GAF score of 
from 61 to 70 reflect "some mild symptoms" (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well.   Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  

While a private psychiatric provider found the veteran's 
affect to be restricted in 2004 and 2005, noted the presence 
of poor judgment in 2004, and provided GAF scores of 35 in 
both May and July 2005, and while GAF scores ranging from 31 
to 40 reflects "some impairment in reality testing or 
communication," this private medical provider is not shown 
to have had the opportunity to review the veteran's claims 
file.  Moreover, some of the private medical records are 
shown to have been prepared by a nurse practioner, and not a 
psychologist or psychiatrist.  An examination that does not 
take into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Hence, the Board finds that the 
private GAF scores to be somewhat dubious.  Indeed, the GAF 
scores of 35 appear to be, based on the other medical 
evidence, to include the two VA examination reports dated 
during this period of time, at complete odds with the above-
discussed evidence of record.  Thus, the GAF findings 
provided by the private physician are not considered by the 
Board to be either thorough or fully informed.  Green.  

In contrast, the Board finds that the June 2004 and June 2005 
VA examination findings are more probative to the evaluation 
of the severity of the veteran's PTSD than the private 
medical findings here discussed.  As noted above, of the 
medical providers in question, the VA physician is the only 
one to have had an opportunity to review the veteran's claims 
folder.  Accordingly, a rating in excess of 30 percent is not 
warranted for the PTSD for the period from March 4, 2004, to 
July 30, 2006.  

The Board also finds that a rating in excess of 50 percent is 
not warranted for PTSD at any point since July 31, 2006.  On 
review of the findings set out in the VA examination afforded 
the veteran on July 31, 2006, the Board finds that while the 
veteran was reported to be short-tempered at that time, the 
examination fails to show the presence of any of the other 
PTSD symptoms needed to establish a disability rating of 70 
percent.  The GAF score of 52 provided by the examiner seemed 
to accurately reflect the current severity of the veteran's 
PTSD disorder on the day of that examination.  This examiner, 
like the examiner who conducted the June 2004 and June 2005 
VA examinations, had an opportunity to review the veteran's 
claims file in the course of the examination.  A GAF score of 
51 to 60 generally reflect "moderate symptoms" (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  This degree of disability does not meet the 
criteria for a rating in excess of 50 percent.  

It does not appear that the veteran has been afforded 
treatment for his PTSD since the VA's July 31, 2006, 
examination.  The veteran has not stated, nor do the medical 
records indicate, that he has had any subsequent treatment 
for PTSD.  Without medical evidence documenting more severe 
symptoms of PTSD disability, no more than a 50 percent rating 
is warranted for the veteran's service-connected PTSD from 
July 31, 2006.  

TDIU

The veteran is only service connected for PTSD, evaluated as 
50 percent disabling.  As this single service-connected 
disability is rated 50 percent disabling, the veteran does 
not satisfy the minimum percentage requirements for TDIU 
under 38 C.F.R. § 4.16(a).

Still, total disability ratings for compensation may 
nevertheless be assigned where the schedular rating for the 
service-connected disability is less than 100 percent when it 
is found that the service-connected disabilities alone are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Thus, here, 
the issue is whether his PTSD alone precludes him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356, 358 (1991).  For a veteran to prevail on a claim for a 
total compensation rating based on individual 
unemployability, the record must reflect some factor, which 
takes this case outside the norm.  The simple fact that a 
claimant is currently unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the medical records associated with the claims 
file indicates there is no medical evidence which indicates 
the veteran is unemployable solely due to his service-
connected PTSD.  The Board is mindful of the opinion supplied 
by the VA examiner in July 2006, at which time he indicated 
that veteran's psychiatric symptoms, together with his heart 
disease, recent congestive heart failure, glaucoma, and 
continuous use of nasal oxygen rendered the veteran incapable 
of employment.  While the veteran may be unemployable due to 
a combination of factors, when considering the impact of the 
service-connected PTSD disorder alone, the preponderance of 
the clinical evidence of record is against the claim.

In light of the foregoing, the medical evidence demonstrates 
the veteran's sole service connected disorder, post traumatic 
stress disorder, does not preclude him from securing or 
following substantially gainful employment.  Again, the 
medical evidence indicates functional impairment, which may 
limit the veteran's employment options, but the record does 
not support his claim that he is unable to work due solely to 
his service-connected PTSD.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 30 percent for PTSD from March 4, 2004, 
to July 30, 2006, is denied.  

A rating in excess of 50 percent for PTSD from July 31, 2006, 
is denied.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


